PUBLISH


              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                            _______________           FILED
                                               U.S. COURT OF APPEALS
                              No. 95-9448        ELEVENTH CIRCUIT
                            _______________
                                                      2/17/03
                D. C. Docket No. 1:95-CV-1157-RHH
                                                THOMAS K. KAHN
                                                      CLERK



PRODIGY CENTERS/ATLANTA NO. 1 L.P.; PRODIGY CENTERS NO. 2 L.P.,

                                              Plaintiffs-Appellees,


                                versus


T-C ASSOCIATES, LTD., etc.,

                                                Defendant-Appellee,

UNITED STATES OF AMERICA,

                                               Defendant-Appellant.

                 ______________________________

          Appeal from the United States District Court
              for the Northern District of Georgia
                 ______________________________
                            (July 29, 1998)


Before BIRCH, BLACK and CARNES, Circuit Judges.

PER CURIAM:

     In this case, the government and T-C Associates (“TCA”)

assert liens on a distribution to Prodigy Child Development
Centers (“PCDC”) from a limited partnership.      Although TCA

obtained a judgment against PCDC before the government

recorded its tax lien in 1993, the government argues that TCA’s

judgment lien did not attach to PCDC’s partnership interest until

TCA obtained a charging order in 1994, because PCDC’s

partnership interest was a “chose in action.” After determining

that the issue of whether the partnership interest was a chose in

action was dispositive of this appeal but unsettled as a matter of

Georgia law, we certified the following question to the Supreme

Court of Georgia:

     DOES A PARTNERSHIP INTEREST IN A LIMITED
     PARTNERSHIP CONSTITUTE A CHOSE IN ACTION?

Prodigy Centers/Atlanta No. 1 L.P. v. T-C Assoc., Ltd., 127 F.3d

1021, 1024 (11th Cir. 1997). In answer, the Supreme Court of

Georgia has decided that “a ‘partnership interest’ is a chose in

action.” Prodigy Centers/Atlanta v. T-C Assoc., No. S98Q0326,

__ S.E.2d __, __ (Ga. June 8, 1998). Since judgment liens


                                2
generally do not attach to choses in action under Georgia law

absent a collateral charging order to garnishment, see, e.g., id. at

__ n. 3, the government is correct that TCA’s lien did not attach

until 1994, well after the government recorded its own lien.

Therefore, we REVERSE the district court’s grant of summary

judgment for TCA and REMAND with instructions that the district

court enter summary judgment for the government.




                                 3